Citation Nr: 0908074	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-07 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed peripheral 
neuropathy of the upper and lower extremities.  

2.  Entitlement to service connection for claimed pulmonary 
disease.  

3.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

4.  Entitlement to service connection for a claimed heart 
disorder.  



REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran performed nearly continuous active duty from 
January 1951 until April 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the RO.  

The Veteran testified at a hearing was held before a Hearing 
Officer at the RO in April 2005.  

The issues of service connection for PTSD and for a heart 
disorder are addressed in the REMAND portion of this document 
and are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran currently is not shown to have generalized 
peripheral neuropathy of the upper or lower extremities that 
can be causally linked to any event or incident of his 
extensive period of active service.  

2.  The currently demonstrated chronic obstructive pulmonary 
disease (COPD) is shown as likely as not to have had its 
clinical onset during the Veteran's active service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by 
generalized by peripheral neuropathy of the upper or lower 
extremities due to disease or injury that was incurred in or 
aggravated by active service; nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by COPD is due to disease or injury 
that was incurred in active service.  38 U.S.C.A.  §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§§ 5100 et seq.  

Here, the Veterans Claims Assistance Act of 2000 (VCAA) duty 
to notify and assist has been satisfied.  Examinations have 
been conducted, notice as to what evidence needed has been 
provided, and there is no indication that there is additional 
evidence or development that should be undertaken.  

Further, the Veteran was notified of the type of evidence 
necessary to establish a disability rating and effective date 
for that disability.  Letters of May 2004, June 2004 and 
March 2006 provided pertinent notice and development 
information.  

In sum, there is no evidence of any VA defect in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


Criteria for service connection 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).  

Service connection will be presumed for certain chronic 
diseases (e.g., organic diseases of the nervous system) which 
are manifest to a compensable degree within the year after 
qualifying active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.


Service connection for peripheral neuropathy of the upper and 
lower extremities

The Veteran asserts that he suffers from peripheral 
neuropathy of the upper and lower extremities.  As noted, a 
grant of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  

In this case, the record does not show that the Veteran 
currently has separately ratable peripheral neuropathy of the 
upper or lower extremities.  Without proof of current 
disability, service connection cannot be granted.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  

The Veteran in this regard has not identified a specific 
disease entity that would be productive of general or 
systemic manifestations.  The service treatment records do 
not show complaints or findings regarding generalized 
peripheral neuropathy of the upper or lower extremities.  
Moreover, the Veteran also has not submitted medical evidence 
to support his lay assertions.  

A VA examination was conducted in November 2004 when the 
examiner reported that there was no evidence of peripheral 
neuropathy of the upper or lower extremities.  The VA 
examiner did indicate that the Veteran had low back pain due 
to S1 radiculopathy and neuralgia in the right side due to a 
neuropathy of the lateral femoral cutaneous nerve.  

Another VA examination was conducted in January 2007.  While 
the Veteran had weakness of the right hand with decreased 
sensation, this was secondary to a due to a specific median 
nerve injury in service.  The VA has already granted service 
connection for this disability, as well as spondylosis of the 
cervical spine.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a 
disability manifested by generalized peripheral neuropathy of 
the upper or lower extremities.  


Service connection for a pulmonary disorder

As noted, the Veteran must demonstrate three elements to 
establish service connection.  Concerning evidence of current 
disability, a VA examination was conducted in January 2007.  
The examiner diagnosed COPD.  This diagnosis satisfies the 
first element of the Hickson analysis.  

In considering the element of in-service incurrence or 
aggravation, the service treatment records show variously 
diagnosed respiratory related disorders.  Specifically, in 
April 1967, he received treatment for acute respiratory 
disease.  

In regard to the third element of Hickson, medical evidence 
of a nexus, in light of the Veteran's medical history, a VA 
examination was conducted in January 2007.  

The VA examiner commented on the Veteran's service medical 
history and opined that it was as least as likely as not that 
the demonstrated COPD was related to an acute respiratory 
episode during service.  There is no medical opinion of 
record to contradict this opinion.  Moreover, the Veteran has 
asserted that he has continued to experience pulmonary 
problems since service.  

In reviewing the entire record, the Board finds the evidence 
to be in relative equipoise in showing that the current COPD 
had its clinical onset during the Veteran's extensive period 
of active service.  With resolution of all reasonable doubt 
in his favor, service connection for COPD is warranted.  


ORDER

Service connection for claimed peripheral neuropathy of the 
upper and lower extremities is denied.  

Service connection for COPD is granted.  


REMAND

The Veteran claims that service connection is warranted for 
PTSD and a heart disorder.  

In regard to the claim for service connection for PTSD, the 
RO determined that the Veteran had not provided precise 
details of his stressors, therefore, it did not attempt to 
have the Veteran's stressors verified by the U.S. Army and 
Joint Services Records Research Center (JSRRC).  

The Veteran admits that he was not on the front line in 
combat, but he served in combat areas in both Korea and 
Vietnam.  His information in this regard has been somewhat 
vague, but warrants further investigation.  

At his hearing, the Veteran reported that he served in combat 
areas as part of a signal unit in Korea in October 1952.  He 
did not provide details concerning any specific event, such 
as, dates or unit assignments.  A submission to JSRRC may 
still be made, if the Veteran responds with specific details 
before the development required in this remand is 
accomplished.  

The Veteran also reported that, while in Vietnam and 1968 to 
1969, he was assigned to the 240th Quartermaster Battalion.  
He reported having his base camp come under mortar attack at 
night.  

Further, as a communication officer, the Veteran also 
reported traveling to and from various locations in the 
Republic of Vietnam and witnessing disturbing events.  It 
appears that this information could be subject to 
verification if discussed with specificity.  

Regarding the claim of service connection for a heart 
disorder.  A review of a June 1977 private clinical record 
shows that the Veteran received prior medical treatment 
including electrocardiogram to rule out a heart disorder, at 
Moncrieff Army Hospital in 1975.  

Further, the Veteran is service connected for non-Hodgkin's 
lymphoma.  The submitted private medical record dated in 
January 2002, shows that diagnostic studies were completed, 
in order to determine whether his heart function was affected 
by the chemotherapy that was utilized in the treatment of 
non-Hodgkin's lymphoma.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following:

1.  The RO should take appropriate steps 
to contact the Veteran and request him to 
update the list of the doctors and health 
care facilities that have treated him for 
his PTSD and heart disability.  If 
information is provided in sufficient 
detail, the RO/AMC should make 
arrangements to obtain all the records of 
the treatment afforded to the Veteran 
from all the sources listed by him that 
are not already on file.  This should 
include 1975 records from Moncrieff Army 
Hospital that pertain to the 
then-suspected heart disorders.  All 
information obtained should be made part 
of the file.  

2.  The RO should schedule the Veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
heart disorder.  The Veteran's complete 
claims folder must be made available to 
the examiner.  Based on his/her review of 
the case, the examiner should provide 
opinion as to whether the Veteran is 
suffering from a current heart disability 
that at least as likely as not (that is, 
a probability of 50 percent or better) 
had its onset in service or was caused or 
aggravated by the service connected 
non-Hodgkins lymphoma (or the related 
chemotherapy).  See Allen v. Brown, 7 
Vet. App. 430 (1995).  A complete 
rational for any opinion expressed should 
be included in the report.  

3.  The RO also should undertake all 
indicated action to contact Veteran in 
order to have him provide a statement 
containing detailed information regarding 
his claimed stressors or other specific 
incidents during service to support his 
claim of service connection for PTSD.  
This should include information such as 
dates, places, detailed descriptions of 
the events, service units, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  He 
may also submit independent evidence that 
would tend to corroborate his alleged 
stressors from military as well as other 
sources.  The RO should assist the 
Veteran in obtaining such evidence, if 
appropriate.  All documents, 
correspondence, reports or statements 
obtained or generated, as a result of 
these inquiries should thereafter be 
associated with the claims folder.  

4.  The RO then should review the claims 
file and any submitted material in order 
to refer the case to the JSRRC to attempt 
to corroborate any identified stressor.  
A unit history should be requested as 
part of the stressor development.  If the 
record does not contain adequate 
information for referral to JSRRC, this 
should be documented in the claims 
folder.  

5.  The RO then should schedule the 
veteran for a VA examination in order to 
determine the nature and likely etiology 
of the claimed PTSD.  The examiner(s) 
should also be specifically requested to 
determine whether the diagnostic criteria 
to support a diagnosis of PTSD have been 
satisfied.  If a diagnosis of PTSD is 
appropriate, the examiner(s) must link 
between the disability to an in-service 
stressor.  The examination report should 
include the complete rationale for all 
opinions expressed.  The claims file must 
be made available to the examiner(s).  

6.  After all indicated development has 
been completed, the RO should again 
review these remaining claims in light of 
all the evidence of record.  If any 
benefit remaining on appeal is denied, 
the Veteran and representative should be 
furnished with a Supplemental Statement 
of the Case and given the opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


